DISMISS; and Opinion Filed November 13, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00337-CV


             DAVID M. DORWARD AND JANET C. CORRALES, Appellants

                                                 V.

DALLAS COUNTY, CITY OF COCKRELL HILL, DALLAS INDEPENDENT SCHOOL
  DISTRICT, DALLAS COUNTY SCHOOL EQUALIZATION FUND, PARKLAND
HOSPITAL DISTRICT AND DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
                             Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. TX-11-31604

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Lang-Miers, and Evans
                                 Opinion by Justice Lang-Miers
       Our records reflect that, since the filing of the notice of appeal in December 2012,

appellants have taken no steps to prosecute this appeal. They have failed to (a) pay the filing fee,

(b) file the required docketing statement, (c) request the reporter’s record, and (d) pay the fee for

the clerk’s record so that the clerk’s record could be filed. See TEX. R. APP. P. 5, 32.1, 34.6(b),

35.3. Despite being cautioned that their appeal would be dismissed unless they paid the filing

fee and the fee for the clerk’s record by October 21, 2013, appellants have not complied or

otherwise communicated with the Court. Because nothing in our records reflects appellants are
excused by statute or rule from paying the filing fee and clerk’s fee, and they have failed to pay

those fees, we dismiss the appeal. See id. 37.3(b), 42.3(b),(c).



                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


130337F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID M. DORWARD AND JANET C.                       On Appeal from the 116th Judicial District
CORRALES, Appellants                                Court, Dallas County, Texas
                                                    Trial Court Cause No. TX-11-31604.
No. 05-13-00337-CV         V.                       Opinion delivered by Justice Lang-Miers.
                                                    Justices O’Neill and Evans participating.
DALLAS COUNTY, CITY OF
COCKRELL HILL, DALLAS
INDEPENDENT SCHOOL DISTRICT,
DALLAS COUNTY EQUALIZATION
FUND, PARKLAND HOSPITAL
DISTRICT AND DALLS COUNTY
COMMUNITY COLLEGE DISTRICT,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellees Dallas County, City of Cockrell Hill, Dallas Independent
School District, Dallas County School Equalization Fund, Parkland Hospital District and Dallas
County Community College District recover their costs, if any, of this appeal from appellants
David M. Dorward and Janet C. Corrales.


Judgment entered this 13th day of November, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE



                                             –3–